                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

MARK WINGER, K-97120,                             )
                                                  )
                       Plaintiff,                 )
                                                  )
       vs.                                        )       Case No. 19-cv-00236-NJR
                                                  )
JOHN/JANE DOE 3, 1                                )
DR. DIEBOLD,                                      )
J.B. PRITZKER,                                    )
BRUCE RAUNER,                                     )
JOHN BALDWIN,                                     )
and LOUIS SHICKER,                                )
                                                  )
                       Defendants.                )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Mark Winger filed this civil rights action pursuant to 42 U.S.C. § 1983 for federal

and state law deprivations that allegedly occurred during his incarceration in the Illinois

Department of Corrections (“IDOC”) between 2012 and 2018. (Doc. 1, pp. 1-156). The Complaint

addressed five separate incidents against defendants at multiple institutions. (Id.).

       In a Memorandum and Order dated May 1, 2019, the Court severed the claims arising from

four incidents into separate cases. (Doc. 8). This case focuses on a fifth incident involving the

denial of dental care for Plaintiff’s loose crown at Menard Correctional Center (“Menard”) in 2018.

(Docs. 1, 8). The allegations in the original Complaint stated no claim for relief against the only

defendant named in connection with the claim(s) (i.e., John/Jane Doe 3). (Doc. 1, pp. 5-10).




1
 In the First Amended Complaint, Plaintiff refers to this unknown defendant using both feminine and
masculine pronouns. For this reason, the Court will refer to the defendant as “Jane/John Doe 3.”
                                                  1
Accordingly, the Complaint was dismissed without prejudice, and Plaintiff was granted leave to

file a First Amended Complaint to address his dental claim(s). (Doc. 8).

        The First Amended Complaint (Doc. 11) is now before the Court for preliminary review

under 28 U.S.C. § 1915A. Section 1915A requires the Court to screen prisoner complaints and

filter out non-meritorious claims. 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally

frivolous or malicious, fails to state a claim for relief, or requests money damages from an immune

defendant must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are

liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                      First Amended Complaint

        Plaintiff makes the following allegations in the First Amended Complaint (Docs. 11, 11-1,

and 11-2): Bruce Rauner (former Governor of Illinois), J.B. Pritzker (present Governor of Illinois),

John Baldwin (IDOC Director), and Louis Shicker (IDOC Medical Director) (collectively “State

Defendants”) failed to ensure constitutionally adequate medical and dental care for inmates at

Menard and other IDOC facilities prior to and including 2018. (Doc. 11-1, pp. 13-28). As a result

of systemic failures, 2 Dr. Diebold (dentist) and John/Jane Doe 3 (scheduling nurse) (collectively

“Individual Defendants”) delayed prompt repair of Plaintiff’s loose crown for several months in

2018, resulting in unnecessary pain and suffering. 3 (Id. at pp. 3-10). Plaintiff requests monetary,

declaratory, and injunctive relief against the State and Individual Defendants on behalf of himself

and a group of similarly situated plaintiffs. (Id. at p. 10).



2
  Plaintiff specifically points to inadequate medical and dental staffing, vacant leadership positions, and
ineffective sick call procedures as the cause of inordinate delays in treatment. (Doc. 11-1, pp. 13-28). He
cites expert reports issued in 2012 and 2014 that describe these deficiencies and others in IDOC facilities.
3
  Dr. Diebold diagnosed Plaintiff with a loose crown in January 2018. John/Jane Doe 3 did not schedule
Plaintiff for a follow-up appointment to reaffix the “dangling” crown for months. He was instead scheduled
for an annual cleaning. Before seeing a dentist, Plaintiff’s crown fell off of his tooth, and he swallowed it
on April 16, 2018. (Doc. 11-1, pp. 3-10). It is unclear whether his tooth is currently crowned.
                                                     2
          Based on the allegations in the First Amended Complaint, the Court finds it convenient to

divide the pro se action into the following two (2) counts:

          Count 1:        Eighth Amendment deliberate indifference claim against State
                          Defendants (Pritzker, Rauner, Baldwin, and Shicker) for allowing
                          inadequate staffing, leadership vacancies, and insufficient sick call
                          procedures that caused the delay and/or denial of dental care for
                          Plaintiff’s loose crown at Menard in 2018.

          Count 2:        Eighth Amendment deliberate indifference claim against Individual
                          Defendants (Dr. Diebold and John/Jane Doe 3) for delaying or
                          denying dental care for Plaintiff’s loose crown at Menard in 2018.

(Doc. 11, p. 6). The parties and the Court will use these designations in all future pleadings and

orders, unless otherwise directed by a judicial officer of this Court. Any other claim that is

mentioned in the First Amended Complaint but not addressed herein should be considered

dismissed without prejudice as inadequately pled under Twombly. 4

                                         Preliminary Dismissals

A.        Claims Against Non-Parties

          Throughout the First Amended Complaint, Plaintiff refers to individuals who are not

named as defendants, such as Dr. Shah, Dr. Asselmeier, Dr. Siddiqui, Ron Skidmore, and Wexford.

Plaintiff cannot bring a claim against these, or any other, non-parties. See FED. R. CIV. P. 10(a);

Myles v. United States, 416 F.3d 551, 551-52 (7th Cir. 2005) (defendants must be “specif[ied] in

the caption”). All claims against non-parties should be considered dismissed without prejudice.

B.        Class Certification

          Plaintiff seeks permission to bring a class action. (Doc. 17-1, pp. 11-15). But he is

proceeding pro se in this matter, and a prisoner bringing a pro se action cannot represent a class

of plaintiffs. Lewis v. Lenc-Smith Mfg. Co., 784 F.2d 829, 831 (7th Cir. 1986); FED. R. CIV. P. 11.



4
    See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).
                                                     3
Even if he was represented by counsel, Plaintiff did not file a separate motion for class certification

or name anyone else as a co-plaintiff. And “until certification there is no class action but merely

the prospect of one.” Morlan v. Universal Guar. Life Ins. Co., 298 F.3d 609, 616 (7th Cir. 2002).

The only action is the suit by the named Plaintiff. Id.

                                             Discussion

       Both claims are governed by the Eighth Amendment to the United States Constitution,

which imposes a duty on government officials to provide medical care to inmates. Townsend v.

Cooper, 759 F.3d 678, 689 (7th Cir. 2014). The United States Supreme Court has recognized that

prison officials violate the Eighth Amendment when they exhibit deliberate indifference to serious

medical needs of prisoners. Estelle v. Gamble, 429 U.S. 97, 104 (1976). The denial of proper dental

care for a serious dental condition also violates the Eighth Amendment. Wynn v. Southward, 251

F.3d 588, 593 (7th Cir. 2001). To state a claim, the allegations must suggest that each defendant

responded to Plaintiff’s serious dental condition with deliberate indifference. The allegations

support a deliberate indifference claim at this stage against Dr. Diebold and John/Jane Doe 3. In

addition, they suggest that systemic deficiencies in medical and dental care at Menard—caused by

inadequate staffing, vacant leadership positions, and insufficient sick call procedures—delayed

Plaintiff’s access to necessary dental treatment in 2018. The allegations therefore support a claim

against those IDOC officials who were allegedly responsible for these policies or practices,

including IDOC Director Baldwin and IDOC Medical Director Shicker. Plaintiff cannot proceed

with either claim against the former or current governor, however, because neither governor is

implicated in any decisions regarding Plaintiff’s dental care or the policies he now challenges.




                                                  4
        Accordingly, Count 1 shall receive further review against IDOC Director Baldwin and

Medical Director Shicker, and Count 2 shall proceed against Dr. Diebold and John/Jane Doe 3.

These claims shall be dismissed without prejudice against all other defendants.

                                Identification of Unknown Defendant

        The Warden of Menard Correctional Center will be added as a defendant, in his or her official

capacity only, for purposes of responding to discovery aimed at identifying the unknown

defendant, John/Jane Doe 3. Rodriguez, 577 F.3d at 832; FED. R. CIV. P. 17(d), 21. Guidelines for

discovery will be set by the undersigned judge. Once the name of the unknown defendant is

discovered, Plaintiff shall file a motion to substitute the newly identified defendant in place of the

generic designations in the case caption and throughout the First Amended Complaint.

                                     Request for Injunctive Relief

        Plaintiff seeks preliminary and permanent injunctive relief. In light of this request, the

Clerk of Court is DIRECTED to ADD a Motion for Preliminary Injunction as a docket entry in

the Case Management/Electronic Case Filing (“CM/ECF”) system. Plaintiff did not file a separate

motion in support of the request, however, and he did not set forth the specific reasons he is entitled

to this relief under Rule 65(a) of the Federal Rules of Civil Procedure. Before this Court will

consider his request for interim relief, Plaintiff must file a supporting brief describing the exact

relief he requires and the facts that support his request for interim relief. 5 Failure to do so will

result in denial of the motion without prejudice. With respect to Plaintiff’s requests for injunctive




5
  Plaintiff seeks an order requiring the State Defendants to “fix” the healthcare system and the Individual
Defendants to provide him with a stainless-steel replacement crown. He does not describe the “fix” that is
necessary on a preliminary basis. He also offers no information about the treatment that is necessary for his
tooth, including which tooth is involved, whether the tooth is currently crowned, whether a crown is
recommended (or recommended against), or whether he is suffering symptoms of pain or infection.
                                                     5
relief, the Warden of Menard Correctional Center is an appropriate official capacity defendant.

Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011).

                                           Disposition

       The Clerk is DIRECTED to ADD the WARDEN OF MENARD CORRECTIONAL

CENTER, in his or her official capacity only, as a defendant in CM/ECF. The Warden is

responsible for responding to discovery aimed at identifying the unknown defendant (John/Jane

Doe 3) and for carrying out any injunctive relief that is ordered. The Warden must enter his/her

appearance but does not need to answer or otherwise respond to the First Amended Complaint.

       The Clerk is also DIRECTED to ADD a Motion for Preliminary Injunction as a docket

entry in CM/ECF. If Plaintiff wishes to pursue the Motion, he must file a supporting brief on or

before August 15, 2019. Failure to do so will result in dismissal of the Motion without prejudice.

       IT IS ORDERED that the First Amended Complaint (Doc. 11) survives screening

pursuant to 28 U.S.C. § 1915A, as follows: COUNT 1 will proceed against Defendants JOHN

BALDWIN and LOUIS SHICKER, and COUNT 2 will proceed against Defendants DR.

DIEBOLD and JOHN/JANE DOE 3. These claims are DISMISSED without prejudice against

all other defendants for failure to state a claim. Pursuant to Administrative Order No. 244,

Defendants need only respond to the issues stated in this Merits Review Order.

       The Clerk is DIRECTED to TERMINATE Defendants BRUCE RAUNER and J.B.

PRITZKER as parties on the docket sheet.

       IT IS ORDERED that as to COUNTS 1 and 2, the Clerk of Court shall prepare for

Defendants WARDEN OF MENARD CORRECTIONAL CENTER (official capacity only),

JOHN BALDWIN, LOUIS SHICKER, DR. DIEBOLD, and JOHN/JANE DOE 3 (once

identified): (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and



                                                6
(2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a

copy of the Memorandum and Severance Order (Doc. 8), the First Amended Complaint (Doc. 11),

and this Memorandum and Order to Defendants’ place of employment as identified by Plaintiff. If

a Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk

within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect

formal service on that Defendant, and the Court will require the Defendant to pay the full costs of

formal service, to the extent authorized by the Federal Rules of Civil Procedure.

        If a Defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with that Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or formally effecting service. Any documentation of the address shall be retained

by the Clerk. Address information shall not be maintained in the court file or disclosed.

        Defendants are ORDERED to timely file an appropriate responsive pleading to the First

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

        IT IS ORDERED that this entire matter be REFERRED to a United States Magistrate

Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), should

all the parties consent to such a referral.

        If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs. 28 U.S.C.

§ 1915(f)(2)(A).

        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days



                                                 7
after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: July 15, 2019

                                                     _____________________________
                                                     NANCY J. ROSENSTENGEL
                                                     Chief U.S. District Judge




                                                8
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                 9
